Citation Nr: 1023610	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-26 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for private treatment at West 
Feliciana Parish Hospital on July 9, 2007.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from December 1963 to 
August 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2008 decision in which the VA Fee Office in 
Flowood, Mississippi, denied payment or reimbursement for 
unauthorized medical expenses incurred at West Feliciana 
Parish Hospital on July 9, 2007.  The Veteran filed a notice 
of disagreement (NOD) later that month, and the VAMC in 
Jackson, Mississippi, issued a statement of the case (SOC) in 
August 2008.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2008.

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO in New 
Orleans, Louisiana; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran does not contend, and the evidence does not 
show, that he has any service-connected disabilities or that 
he was participating in a rehabilitation program under 38 
U.S.C. Chapter 31.

3.  The record establishes that the claim for payment or 
reimbursement for unauthorized medical expenses incurred on 
July 9, 2007, was not timely filed for consideration under 
the Millennium Health Care and Benefits Act.




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred for private treatment at West 
Feliciana Parish Hospital on July 9, 2007, are not met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 17.52, 17.120, 17.130, 17.1000, 17.1002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In this case, as explained in more detail below, the Veteran 
did not file a timely claim for reimbursement of medical 
expenses under 38 U.S.C.A. § 1725-the only potentially 
applicable authority for reimbursement of the expenses 
incurred in connection with the private medical treatment at 
issue.  However, the August 2008 SOC provided notice to the 
Veteran of the time requirements for filing a claim for 
reimbursement for medical expenses under 38 U.S.C.A. § 1725, 
and he has been afforded an opportunity to present evidence 
and argument with respect to this claim, to include during 
the March 2010 Board hearing.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant in connection with this claim.  As 
will be explained  below, the claim essentially lacks legal 
merit.  As such, the duties to notify and assist imposed by 
the VCAA are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

The Board notes that the VAMC did not specifically address 
the timeliness of the claim, but instead, more favorably to 
the Veteran, considered the claim, on the merits, in light of 
the remaining applicable criteria.  As such, the Veteran's 
claim was given more consideration than warranted, but the 
claim was still denied.  Given that fact, and the fact that 
the Veteran was provided notice of the time limits for filing 
his claim (as indicated above)-a fundamental requirement for 
consideration of the merits of the claim under 38 38 U.S.C.A. 
§ 1725-the Board finds that the Veteran is not prejudiced by 
the Board's denial of the claim on the basis of timeliness. 

II.  Analysis

Pertinent legal authority provides for the furnishing of care 
by VA hospitals, as well as reimbursement for private medical 
care when such is authorized by VA.  Generally, when VA 
facilities or other government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable of 
furnishing care or services required, VA may contract with 
non-VA facilities for care.

In this case, the Veteran seeks reimbursement for private 
medical care not authorized in advance by VA.

Reimbursement or payment for expenses not previously 
authorized may be made only under the following 
circumstances:  (a) treatment was for (1) an adjudicated 
service-connected disability; (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) any disability 
of a veteran who is permanently and totally disabled as a 
result of a service-connected disability; (4) for any 
illness, injury or dental disability in the case of a veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31; and (b) such treatment was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (c) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 17.52, 17.120 (2009).

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  See 38 C.F.R. § 17.120 
(2009); Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  See 38 C.F.R. § 17.130 (2009).

In this case, the Veteran does not meet the criteria listed 
above.  He does not contend, and the evidence does not show, 
that he has any service-connected disabilities or that he was 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31.  Thus, the Veteran is not eligible for medical 
expense reimbursement under 38 U.S.C.A. § 1728.

The Veteran's claim has primarily been considered under 
pertinent provisions of The Millennium Health Care and 
Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 
(West 2002 & Supp. 2009).  Under that statute-which also 
provides general authority for the reimbursement of non-VA 
emergency treatment-payment for emergency services may be 
made only if all of the conditions set forth in 38 C.F.R. § 
17.1002 are met.  VA regulations also provide that a claim 
under the Millennium Bill must be filed within 90 days after 
the latest of the following relevant to a veteran's appeal:  
1) July 19, 2001; 2) the date that the Veteran was discharged 
from the facility that furnished the emergency treatment; or 
3) the date the Veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004(d).

The basic facts of this case are not in dispute.  On July 9, 
2007, the Veteran began experiencing pain in his right rib 
cage, side, and abdomen.  During the March 2010 Board 
hearing, he said that the pain became progressively worse 
over the day and he was told that the closest doctor was at 
Dr. Daniel's Clinic.  Dr. Daniel referred the Veteran to West 
Feliciana Parish Hospital for further assessment of his 
complaints, to include complete blood count (CBC), 
comprehensive metabolic profile (CMP), and an abdominal 
urinalysis.  Treatment records from West Feliciana Parish 
Hospital reflect that the Veteran had a distended gall 
bladder.  

During the March 2010 Board hearing, the Veteran testified 
that Dr. Daniel called him the next morning and told him that 
he had arranged for the Veteran to have his gall bladder 
removed in St. Francisville.  The Veteran also asserted that 
he decided to go to the VA instead because he was worried 
about the costs of private treatment.  VA outpatient 
treatment records dated July 11, 2007, reflect that the 
Veteran reported that he had an enlarged gall bladder and was 
told to see his provider today, if possible.  He said that he 
was feeling pretty good, but that he still had achy pain 
across his back.  The assessment was possible cholecystitis 
and repeat testing was ordered, including a consultation with 
general surgery.  In an addendum, it was noted that the labs 
were reviewed and there were no critical values.  During the 
Board hearing, the Veteran said that the VA surgeon told him 
that his gall bladder was back to normal and they advised him 
about a proper diet.  

The August 2008 SOC indicates that a claim for reimbursement 
was received from West Feliciana Parish Hospital in April 
2008.  A Report of Contact form dated April 1, 2008, notes 
that there was a request for reimbursement for medical 
expenses incurred at West Feliciana Parish Hospital.  The 
claims file also reflects that the Veteran sent a facsimile 
on March 12, 2008, along with information relating to the 
medical treatment he received at non-VA facilities on July 9, 
2007.  The claims file also includes handwritten notes from 
the Veteran indicating that he "mailed copies of gall 
bladder" on November 5, 2007; and that he "called and spoke 
to [Ms. S.] and faxed copies of gall bladder papers" on 
January 3, 2008.  

In this case, the medical expenses for which the Veteran is 
seeking reimbursement were incurred on July 9, 2007.  Under 
the governing law, the Veteran was required to submit a claim 
for reimbursement within 90 days of that date - in this 
case, by October 5, 2007.  38 C.F.R. § 17.1004(d).  The 
earliest documented communication from the Veteran concerning 
this claim is the March 12, 2008 facsimile, which was 
received many months after the filing deadline.  Furthermore, 
according to the Veteran's own handwritten notes, he first 
contacted VA to request reimbursement on November 5, 2007-
approximately one month after the filing deadline.  
Therefore, even assuming that the Veteran's communication 
with VA in November 2007 could be construed as an informal 
claim for benefits pursuant to 38 C.F.R. § 3.155, the 
communication was still well beyond the 90-day filing period.

While the Board is sympathetic to the Veteran's situation, it 
cannot grant the Veteran's claim unless the facts of the case 
meet all the requirements under 38 C.F.R. § 17.1001-8, 
including the timely filing requirements under 38 C.F.R. § 
17.1004.  As the Veteran's claim fails to meet the timely 
filing requirement under 38 C.F.R. § 17.1004(d)-a 
fundamental requirement for consideration under 38 U.S.C.A. 
§ 1725-the claim lacks legal merit for consideration under 
the Millennium Health Care and Benefits Act (see Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994)), and the Board need not 
address any of the remaining criteria of 38 C.F.R. § 17.1001-
8.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred for private treatment at West Feliciana Parish 
Hospital on July 9, 2007, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


